DEFINITIVE STOCK PURCHASE AGREEMENT

This Definitive Stock Purchase Agreement made on the 1st Day of August 2008, by
and between Eworld Interactive, Inc., a Florida corporation (“Seller") and Blue
Atelier, Inc. a Nevada Limited Liability company, ("Company"), concerning the
acquisition of the Mojo Group of Companies (“MOJO”) from Seller by Company
(collectively, “the Parties”).

RECITALS

WHEREAS, MOJO is 100% held by the Seller and has a Hong Kong subsidiary named
Mojo Media Works HK Limited (MOJO HK) is the sole shareholder of Mojo Media
Works Shanghai LTD (a wholly foreign owned entity in PRC, “WOFE”) which has
entered into a series of control documents with Shanghai Lusi Culture Spread
Co., Ltd. (a PRC company, “SRMC”). Mojo also holds 99.99%of a Philippine company
called Mojo Media Works Philippines, Inc. (“MOJO PHILIPPINE”).

WHEREAS, Seller desires to sell 100% of Seller's issued and outstanding stock
owned by the shareholders of the Seller;

WHEREAS, the Company desires to purchase 100% of Seller's interests in and owned
assets by the shareholders of the Seller;

     WHEREAS, the intention of the parties hereto that the transaction involving
the offer and sale of the shares shall be pursuant to and incompliance with the
exemption from registration provided by Section 4(1) of the Securities Act (as
hereinafter defined);

WHEREAS, this Acquisition is intended to qualify as a tax-free reorganization
pursuant to Section 368 of the Internal Revenue Code.

DEFINITIONS

The following terms, as used herein, have the following meanings:

"Affiliate" of a Person means a Person, who directly or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such person.

     “MOJO MANAGEMENT” shall mean David Simon Tumaroff, Openshaw Joseph Garrett,
Dong Fu Zheng (xxx), who are the management team of MOJO and totally hold
(directly or indirectly) 4,030,000 common shares of EWIN.

     "Stock Purchase Agreement" has the meaning set forth in the introductory
paragraph. "Buyer" or “Company” means Blue Atelier, a Nevada Limited Liability
Company. “Seller” means Eworld Interactive, Inc a Florida Company. "Closing" has
the meaning set forth in Section 5.

"Common Stock" means the voting common stock of the Company.

Confidential    Stock Purchase Agreement  Page 1    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

"Person" means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a governmental or political
subdivision or an agency of instrumentality thereof.

“Purchase Price” shall mean the consideration delivered by Buyer to Seller at
Closing pursuant to Section 1.

"Real Property” means all of the real property, together with the fixtures and
other improvements located thereon and the appurtenances thereto, owned by a
Person.

"Securities Act" means the Securities Act of 1933, as amended.

"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Internal Revenue
Code section 59A), customs duties, capital stock, franchise profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alterative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

"Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

AGREEMENT

     NOW THEREFORE, in consideration of the recitals, mutual promises and
covenants set forth herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Parties agree as follows:

     1.1 Acquisition. The Company will acquire 100% of Seller's issued and
outstanding stock (the "Seller’s Shares") and all other Assets of MOJO owned by
the shareholders of the Seller (the "Acquisition"). Upon completion of the
Acquisition, The Company will become a wholly privately owned Company.

     1.2 Shares Being Transferred. Subject to the terms and conditions of this
Agreement, at the Closing provided for in Section 5 hereof, the Seller shall
sell, transfer, assign and deliver the Shares to the Buyer, and the Buyer shall
acquire the Shares from the Seller, free and clear of all claims, liens,
charges, or encumbrances of whatsoever nature.

1.3 Consideration. 4,030,000 common shares of EWIN directly or indirectly held
by MOJO MANAGEMENT shall be surrendered to EWIN in no consideration.

1.4 Additional Compensation: It is hereby agreed that Sellers shall receive an
additional cash amount of $411,967 payable on an “earn out” basis, to be paid
from profits generated by MOJO superior to any pay out of Shareholder Dividends
and Management Bonuses.

     1.5 No Representation of Value. The Buyer hereby confirms that neither the
Seller, nor any officer, director or shareholder of the Company, or any agent of
or professional employed by any of them, has made any representation to the
Buyer as to the present or future value of the Shares, nor has Buyer or

Confidential    Stock Purchase Agreement  Page 2    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

any such person made any representation with respect to the ability of the Buyer
to sell all or any part of the Shares at the current market price or any other
price.

2.      Intentionally Deleted   3.      Intentionally Deleted   4.     
Intentionally Deleted  

5. Closing. The closing of the purchase and sale contemplated herein (the
"Closing") shall take place electronically at 5:00 P.M., August 8th, 2008, or at
another time or location mutually agreeable to the Sellers and the Buyer.

6. Deliveries at Closing by Seller. At Closing, the Seller shall deliver to
Buyer (i) certificates representing the Shares, with stock powers endorsed in
blank with Medallion signature guarantees, and with all necessary transfer tax
stamps attached; (ii) a resolution of the existing directors; (iii) all other
items required to be delivered by Sellers to Buyer at or prior to Closing under
this Agreement. Information with respect to the Buyer’s designees complying with
Section 14(f) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”) and the rules and regulations of the Securities and Exchange Commission
(“SEC”) there-under, shall be submitted by the Seller to the Buyer at or prior
to closing so that the Buyer can cause the Company to file an Information
Statement pursuant to Section 14(f) of the Exchange Act to be prepared and
submitted to the Company’s transfer agent or other mailing representative, to be
mailed to all Company shareholders as of, or promptly thereafter, the closing.
Following the requisite 10-day period following such mailing and the filing of
such information with the SEC, the resignations of the Company’s current
directors and officers and the election of the Buyer’s designated directors
shall become effective.

7. Deliveries at Closing by Buyer. At Closing, MOJO MANAGEMENT shall deliver to
Seller the total Shares of 4,030,000 contained in herein.

Seller’s represents and warrants the following:

8.1 Organization, Qualification. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the United States and
has corporate power and authority to own all of its properties and assets and to
carry on its business as it is presently being conducted. The Seller is duly
qualified and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification necessary except in those jurisdictions where the
failure to be duly qualified and in good standing would not have a material
adverse effect on the Seller or the business conducted by it.

8.2 Intentionally Deleted

8.3 Consents and Approvals. Except as set forth in Section 6 (which describes
the Section 14(f) Information Statement requirement to be filed), there is no
requirement applicable for the Seller to make any filing with, or to obtain any
permit, authorization, consent or approval of, any public body as a condition to
the consummation of the sale of the Shares.

8.4 Non-Contravention. The execution and delivery by the Seller of this
Agreement do not, and the consummation of the sale of the Shares will not, (i)
violate or result in a breach of any provision

Confidential    Stock Purchase Agreement  Page 3    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

of the Certificate of Incorporation or Bylaws of the Seller, (ii) result in a
default (or give rise to any right of termination, cancellation or acceleration)
under the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, agreement, lease or other instrument or obligation to which
the Seller or the Seller’ Shareholders is a party or by which the Seller or the
business conducted by it, may be bound, or (iii) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Seller or the
Seller Shareholder’s or to the business conducted by the Seller.

8.5 Financial Condition of the Seller at Closing. At Closing the Seller will
deliver to the Buyer audited financials through July 31, 2008

8.6 Licenses and Permits. The term "Licenses and Permits" as used herein means
federal, state and local governmental licenses, permits, approvals and
authorizations, whether foreign or domestic. The Seller has all of the Licenses
and Permits required to conduct its business as it is presently being conducted,
all of which are in full force and effect. No written notice of a violation of
any such License or Permit has been received by the Seller or, to the knowledge
of the Seller, threatened, and no proceeding is pending or, to the knowledge of
the Seller, threatened, to revoke or limit any of them. The Seller has no reason
to believe that any of the Seller’s Licenses and Permits in effect on the date
hereof will not be renewed.

8.7 Litigation. There are no actions, suits, claims, investigations or
proceedings (legal, administrative or arbitrative) pending or, to the knowledge
of the Seller, threatened, against the Seller, whether at law or in equity and
whether civil or criminal in nature, before any federal, state, municipal or
other court, arbitrator, governmental department, commission, agency or
instrumentality, domestic or foreign, nor are there any judgments, decrees or
orders of any such court, arbitrator, governmental department, commission,
agency or instrumentality outstanding against the Seller which have, or if
adversely determined could reasonably be expected to have, a material adverse
effect on the earnings, assets, financial condition or operations of the
business conducted by the Seller, or which seek specifically to prevent,
restrict or delay consummation of the sale of the Shares or fulfillment of any
of the conditions of this Agreement.

8.8 Operation in Ordinary Course. Since January 1, 2007, the Seller has operated
its business in the ordinary and usual course and in a manner consistent with
past practices.

8.9 Full Disclosure. None of the representations and warranties of Seller which
are made in this Agreement contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

8.10 Books and Records. The books of account and other financial and corporate
records of the Seller are in all material respects complete and correct, are
maintained in accordance with good business practices and are accurately
reflected in the Seller’s financial statements included in its audit.

Buyer's representations and warranties

Buyer represents and warrants as of the date of execution of this Agreement and
as of closing as follows:

9.1 Organization, Qualification. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of and has corporate power
and authority to own all of its properties and assets and to carry on its
business as it is presently being conducted.

Confidential    Stock Purchase Agreement  Page 4    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

9.2 Consents and Approvals. There Buyer will meet all requirements applicable
for the Buyer to make any filing with, or to obtain any permit, authorization,
consent or approval of, any public body as a condition to the execution of this
Agreement or the consummation of the purchase of the Shares.

9.3 Corporate Authority and Resolutions. The Buyer's Board of Directors has
adopted resolutions authorizing the Buyer's execution of this Agreement as of
the date hereof and shall adopt such additional resolutions as may be necessary
authorizing the Buyer's execution of documents and closing as contemplated by
this Agreement.

9.4 Binding Agreement. The execution, delivery and performance of this Agreement
and the other instruments contemplated by this Agreement by Buyer have been duly
authorized by all necessary corporate action of the Buyer. This Agreement has
been duly executed and delivered to the Sellers by the Buyer and constitutes the
legal, valid and binding agreement of the Buyer, enforceable in accordance with
its terms.

9.5 Compliance with Laws. Subject to the Company’s periodic reports filed with
the SEC, to the best of Buyer’s knowledge the Company has operated its business
in compliance with all laws, regulations, orders, policies, guidelines,
judgments or decrees of any federal, state, local or foreign court or
governmental authority applicable to it or its business including, without
limitation, those related to antitrust and trade matters, civil rights, zoning
and building codes, public health and safety, worker health and safety and labor
and nondiscrimination, the failure to comply with which could reasonably be
expected to affect, materially and adversely, the earnings, assets, financial
condition or operations of the Company. The Company has not received any notice
alleging non-compliance with any of the aforementioned laws, regulations,
policies, guidelines, orders, judgments or decrees.

9.9 Financial Statements. Buyer shall make available to Seller through public
records a true and complete copy of the Company's financial statements through
December 31, 2006, filed with the SEC. The financial statements fairly represent
the financial position of the Company as of such dates and the results of its
operations and changes in financial position for such periods and have been
prepared in accordance with generally accepted accounting principals applied on
a consistent basis.

10. Further Assurances. The Parties will use reasonable efforts to implement the
provisions of this Agreement, and for such purpose, the Parties will, at the
request of any other party, at or after the closing, without further
consideration, promptly execute and deliver, or cause to be executed and
delivered, such additional documents as any other party may reasonably deem
necessary or desirable to implement any provision of this Agreement.

Miscellaneous provisions

11. Notices. All notices, requests, demands and other communications pertaining
to this Agreement shall be in writing and shall be deemed duly given when
delivered personally with a receipt, when delivered by an overnight courier
service or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

  To: Seller:
To Buyer:


Confidential    Stock Purchase Agreement  Page 5    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

Either party may change its address for notices by written notice to the other
given pursuant to this paragraph.

12. Entire Agreement; Amendment. This Agreement sets forth the entire
understanding between the Parties in connection with the transaction
contemplated herein, there being no terms, conditions, warranties or
representations other than those contained herein, referenced herein or provided
for herein. Neither this Agreement nor any term or provision hereof may be
altered or amended in any manner except as an instrument in writing signed by
the party against whom the enforcement of any such change is sought.

13. Severability. If any term of this Agreement is illegal or enforceable at law
or in equity, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. Any illegal or unenforceable term shall be deemed to be void and of no
force and effect only to the minimum extent necessary to bring such term within
the provisions of any applicable law or laws and such term, as so modified, and
the balance of this Agreement shall then be fully enforceable.

14. Survival of Representations and Warranties. Unless otherwise specifically
noted herein, the several representations, warranties and covenants of the
parties contained herein shall survive the closing for a period of three (3)
months from the Closing date. Thereafter neither party shall have any liability
to the other based upon any of the representations, warranties and covenants set
forth herein.

15. Waiver. Unless otherwise specifically agreed in writing to the contrary: (i)
the failure of either party at any time to require performance by the other of
any provision of this Agreement shall not affect such party's right thereafter
to enforce the same, (ii) no waiver by either party of any default by the other
shall be taken or held to be a waiver by such party of any other preceding or
subsequent default, and (iii) no extension of time granted by either party for
the performance of any obligation or act by the other party shall be deemed to
be an extension of time for the performance of any other obligation or act
hereunder.

16. Number and Gender. Whenever the context so requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be construed to mean or include any other gender or
genders.

17. Headings and Cross-References. The headings of this Agreement are included
for convenience of reference only, and shall in no way limit or affect the
meaning or interpretation of the specific provisions hereof. All
cross-references to paragraphs herein shall mean the paragraphs of this
Agreement unless otherwise stated or clearly required by the context. All
references to Exhibits herein shall mean the Exhibits to this Agreement. Words
such as "herein" and "hereof" shall be deemed to refer to this Agreement as a
whole and not to any particular provision of this Agreement unless otherwise
stated or clearly required by the context.

18. Choice of Laws. This Agreement is to be construed and governed by the laws
of the State of Florida, except for the choice of law rules utilized in that
jurisdiction.

19. Successors. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.

20. Third Parties. Nothing in this Agreement, whether expressed or implied, is
intended to

(i) confer any rights or remedies on any person other than the parties and their
respective successors and

Confidential    Stock Purchase Agreement  Page 6    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------

assigns, (ii) relieve or discharge the obligation or liability of any third
party, or (iii) or give any third party any right of subrogation or action
against any party hereto.

21. Counterparts. This Agreement may be signed in counterparts and delivered in
facsimile form with the same effect as if the signature on each counterpart were
on the same instrument and an original. Each of the counterparts, when signed,
shall be deemed to be an original, and all of the signed counterparts together
shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date and year first above written.

  SELLER: Eworld Interactive, Inc.
By: __/s/Guy Peckham
____________



  BUYER: Blue Atelier,Inc.
By: __/s/ Frank A. O’Donnell
_______



  David Simon Tumaroff
By: ___/s/ David Simon Tumaroff
Date:
__________________________



Openshaw Joseph Garrett
By: ___/s/ Openshaw Joseph Garrett
Date:___13 – Aug - 2008
________



  Dong Fu Zheng (xxx)
By: ___/s/ Dong Fu Zheng
Date:___2008.8.13
______________



Confidential    Stock Purchase Agreement  Page 7    August 10, 2008   
__/s/GP____ initials    _/s/FAO
______
initials 


--------------------------------------------------------------------------------